DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II comprising claim 26, and including new dependent claims 48 – 57, in the reply filed on 2/7/2022 is acknowledged. Applicant canceled non-elected claims 1, 3 and 5 – 25.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow cell apparatus structural features as recited in the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Banerjee et al. (US 2010/0111768 A1; “Banerjee”).
Regarding claim 26, Banerjee teaches a flow cell comprising:
(a) a first substantially planar member  (one or more substrates;¶72) comprising a plastic surface (¶¶7, 9 and 76), the plastic surface being covalently attached to a plastic-adsorbent polymeric carrier (e.g., polyacrylamide hydrogel beads; ¶62) by a linker (a layer or coating of an intermediate material comprising reactive groups which permit the covalent attachment of the polynucleotides; ¶62), wherein the plastic-adsorbent polymeric carrier is a monolayer (polynucleotides are attached to one or more beads are arrayed upon the flowcell;¶¶9, 61, 62; the beads can be polyacrylamide hydrogels; ¶62), and wherein the plastic-adsorbent polymeric carrier comprises a chemical moiety that is covalently attached to nucleic acids (the nucleotides can comprise a label; ¶10);
(b) a second substantially planar member (e.g., top and bottom substrates form an enclosed channel; ¶¶72 – 75), wherein the space between the first and second substantially planar members being an interior space (the enclosed channel), said interior space being in fluid communication with an exterior space through each of an inlet port and an outlet port (the substrate to which the nucleic acids are attached is within an enclosed channel of the flowcell having openings or inlets and outlets; ¶¶71 – 75; figure 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 48, 51 – 53 and 55 – 57 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2010/0111768 A1; “Banerjee”) in view of  Dambacher et al. (US 2018/0208922 A1; “Dambacher”).
Regarding claim 48, Banerjee does not specifically teach the flow cell of claim 26, wherein the linker comprises a secondary amine.
However, Dambacher teaches the use of  linkages in immobilization and coupling chemistries comprising a secondary amine (¶77). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a linker comprising a secondary amine in order to effectively immobilize the nucleic acids for covalent attachment adsorbent polymeric carrier. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 52, Dambacher teaches wherein the chemical moiety is a biotin (¶¶74 and 75).
Regarding claim 53, Dambacher teaches wherein the chemical moiety is a click chemistry reagent (¶77).
Regarding claims 55 – 57, Dambacher teaches the incorporation of  streptavidin-coated beads (¶¶12, 13 and 19).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2010/0111768 A1; “Banerjee”) in view of  Davies (US 6,696,304 B1; “Davies”).
Regarding claim 51, Banerjee does not specifically teach the flow cell of claim 26, wherein the linker comprises an aryl azide.
However, Davies teaches aryl azides as a known crosslinking or linking agent (col. 12, lines 48 – 53). The selection of a known material, which is based upon its suitability for the 
intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a linker comprising an aryl azide for facilitating the effective immobilization of the nucleic acids.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2010/0111768 A1; “Banerjee”) in view of  Zeglis et al. (US 2016/0331852 A1; “Zeglis”).
Regarding claim 54, Banerjee does not specifically teach the flow cell of claim 26, wherein the nucleic acid is a trans-cyclooctene (TCO)-modified oligonucleotide.
However, the use of transcyclooctene (TCO) for labeling oligonucleotides is well known in the art as evidenced by Zeglis (¶8). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the nucleic acid is a trans-cyclooctene (TCO)-modified oligonucleotide for facilitating effective labeling and detection applications.
Allowable Subject Matter
Claims 49 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 49, the cited prior art neither teaches nor fairly suggests the flow cell of claim 48, wherein the secondary amine is covalently joined to a tetrafluoroaryl functional group.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796